Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peyali Chowdhury (Reg. No. 73,406) on 7/17/2022.
IN THE CLAIMS OF THE AMENDMENT DATED 7/13/2022:
In claim 2, line 2 after “sheets”, “;” has been deleted.
In claim 2, line 2 after “sheets”, -- and -- has been inserted.
In claim 2, line 26 after “member”, “keep” has been replaced with -- keeps --.
In claim 2, line 33 before “forward”, “a” has been replaced with -- the --.
In claim 5, line 2 after “wherein”, “each of” has been deleted.







Allowable Subject Matter
3.	Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 of the 7/13/2022 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a plurality of retractable members that are provided on a paper sheet accumulation portion of an outer circumferential surface of a drum body in a predetermined circumferential arrangement, wherein one of the retractable members is a slip prevention portion where a contact member which comes into contact with paper sheets has a frictional resistance which does not cause slipping with respect to the paper sheets, and the other retractable members include either a rotating body for reducing friction where a contact member which comes into contact with the paper sheets is rotatably supported or a material which can easily cause sliding with respect to the paper sheets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653